                      Case 18-12773-BLS     Doc 4-2    Filed 12/13/18    Page 1 of 3



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                Chapter 11

INTERTOUCH HOLDINGS LLC,                              Case No. 18-12772 (BLS)

                             Debtor.


In re:                                                Chapter 11

INTERTOUCH TOPCO LLC,                                 Case No. 18-12773 (BLS)

                             Debtor.


                                       CERTIFICATE OF SERVICE

              I, Lucian B. Murley, hereby certify that on December 13, 2018, I caused a copy of the

foregoing Gate Worldwide Holdings LLC’s Emergency Motion to Dismiss the Debtors’

Chapter 11 Cases Pursuant to § 1112(b) and/or Abstain for Hearing Debtors’ Chapter 11

Cases Pursuant to § 305(a) of the Bankruptcy Code to be filed electronically with the Court

and served through the Court’s CM/ECF system upon all registered electronic filers appearing in

this case who consented to electronic service and on the parties on the attached service list in the

manner indicated therein.

                                                 SAUL EWING ARNSTEIN & LEHR LLP


                                             By:/s/ Lucian B. Murley
                                                Lucian B. Murley (DE Bar No. 4892)
                                                1201 N. Market Street, Suite 2300
                                                P. O. Box 1266
                                                Wilmington, DE 19899
                                                (302) 421-6898

Dated: December 13, 2018




27528190.2   12/13/2018
                        Case 18-12773-BLS   Doc 4-2   Filed 12/13/18   Page 2 of 3



                                             Service List

Via Electronic Mail and Hand Delivery:                Landis Rath & Cobb LLP
Julia B. Klein, Esquire                               Attn: Richard Cobb, Esq.
Klein LLC                                             919 Market Street, Suite 1800
919 North Market Street, Suite 600                    PO Box 2087
Wilmington, DE 19801                                  Wilmington, DE 19899

Jaclyn Weissgerber, Esquire                           Corporation Service Company
Office of the United States Trustee                   Attn: Morgan Dailey
J. Caleb Boggs Federal Building                       251 Little Falls Drive
844 King Street, Suite 2313                           Wilmington, DE 19808
Lockbox 35
Wilmington, DE 19801                                  Ganfer, Shore, Leeds & Zauderer LLP
                                                      Attn: Craig S. Kesch
                                                      360 Lexington Avenue
Via Electronic Mail:                                  New York, NY 10017
Buchalter, A Professional Corporation
Attn: Jeffery Ekbom                                   Weil, Gotshal & Manges LLP
16435 North Scottsdale Road                           Attn: Gary Holtzer
Suite 440                                             767 Fifth Avenue
Scottsdale, AZ 85254-1754                             New York, NY 10153-0119

Morris, Nichols, Arsht & Tunnell LLP                  Nomadix, Inc.
Attn: Patricia Vella, Esquire                         Attn: Kelly Hughes
1201 N. Market Street                                 30851 Agoura Hills Road
P.O. Box 1347                                         Suite 102
Wilmington, DE 19899-1347                             Agoura Hills, CA 91301

Tonkon Torp LLP                                       interTouch (USA) Inc.
Attn: Mark LeRoux                                     Attn: Kelly Hughes
888 SW Fifth Avenue, Suite 1600                       30851 Agoura Hills Road
Portland, OR 97204                                    Suite 102
                                                      Agoura Hills, CA 91301
Sklar Williams PLLC Law Offices
Attn: Bryan M. Williams, Esq.                         ST Holdings LLC
410 South Rampart Boulevard                           Attn: Seale A. Moorer
Suite 350                                             450 Olde Worthington Road, Suite 350
Las Vegas, NV 89145                                   Westerville, OH 43082

Fenwick & West LLP                                    CMS Cameron McKenna Nabarro Olswang
Attn: David Forst                                     LLP
801 California Street                                 Attn: Helen Johnson
Mountain View, CA 94041                               78 Cannon Street
                                                      London EC4N 6AF



                                                  2
27528190.2 12/13/2018
                        Case 18-12773-BLS   Doc 4-2   Filed 12/13/18   Page 3 of 3



Rajah & Tann Singapore LLP
Attn: Nigel Pereira, Esq.
9 Battery Road, #25-01
Singapore 049910

CMS Derks Star Busmann N.V.
Attn: Eduard Sxheenstra
Atrium-Parnassusweg 737
1077 DG Amsterdam
PO Box 94700
1090 GS Amsterdam Netherlands

interTouch Pte. Ltd.
Attn: Toni Weber
30A Kallang Place #12-06
Singapore 339213




                                                  3
27528190.2 12/13/2018
